Citation Nr: 0008748	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a rating decision of November 1957, effecting the 
severance of service connection for post-traumatic 
hypertrophic arthritis of the right knee, involved clear and 
unmistakable error.    

2.  Whether a rating decision of November 1957, effecting the 
severance of service connection for post-traumatic 
hypertrophic arthritis of the lumbar spine, involved clear 
and unmistakable error.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
September 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a December 1997 rating action in 
which it was determined that no revision was warranted in the 
November 1957 decision to sever service connection for post-
traumatic hypertrophic arthritis of the lumbar spine and 
right knee.  A notice of disagreement with the December 1997 
decision was received in January 1998, and a statement of the 
case was issued in May 1998.  The veteran's appeal in this 
regard was perfected in August 1998, upon the receipt at the 
RO of a VA Form 9 (Appeal to Board of Veterans' Appeals).  
Thereafter, the case was forwarded to the Board.  In 
September 1999, the veteran appeared at a video conference 
hearing conducted by the undersigned Member of the Board.  A 
transcript of that hearing is of record.



FINDINGS OF FACT

1.  By a rating action dated in December 1997, the RO 
determined that the November 1957 decision to sever service 
connection for post-traumatic hypertrophic arthritis of the 
right knee was not clearly and unmistakably erroneous. 

2.  Upon submission of a substantive appeal in August 1998, 
the veteran perfected an appeal regarding the December 1997 
decision that it was not clearly and unmistakably erroneous 
to have severed service connection for post-traumatic 
hypertrophic arthritis of the right knee in the November 1957 
rating action.  

3.  At his hearing before the undersigned, the veteran 
testified that he never had anything wrong with his knees, 
and he withdrew his appeal as to the claim that the November 
1957 RO decision to sever service connection for post-
traumatic hypertrophic arthritis of the right knee was 
clearly and unmistakably erroneous. 

4.  The veteran's assertion that it was erroneous to have 
severed service connection for post-traumatic hypertrophic 
arthritis of the lumbar spine in 1957 is no more than a 
request to reevaluate the evidence considered in making that 
decision. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue 
of whether the November 1957 rating decision, effecting the 
severance of service connection for post-traumatic 
hypertrophic arthritis of the right knee, involved clear and 
unmistakable error, have been met.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).  

2.  The veteran has not submitted a viable claim with respect 
to whether the rating decision of November 1957, effecting 
severance of service connection for post-traumatic 
hypertrophic arthritis of the lumbar spine, involved clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (1999).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee - Withdrawal of Appeal

A review of the record reflects that, in a December 1997 
rating action, the RO determined that the November 1957 
rating action, in which service connection for post-traumatic 
hypertrophic arthritis of the right knee was severed, was not 
clearly and unmistakably erroneous.  The veteran was advised 
of that decision later that same month.  In January 1998, the 
veteran expressed his disagreement with this decision and, 
after a statement of the case was issued, he perfected his 
appeal with respect to this matter, by submitting a 
substantive appeal in August 1998.  38 U.S.C.A. § 7105 (West 
1991).  Thereafter, the claims file was, in due course, 
forwarded to the Board.   

In September 1999, the veteran appeared at a video conference 
hearing conducted by the undersigned.  The transcript 
reflects that the veteran testified that he "never had 
anything wrong with my knees," and withdrew his appeal 
regarding that matter. 

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal may be withdrawn at any time prior to the 
promulgation of a decision by the Board; the withdrawal must 
be in writing.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal 
may be made by the veteran or by his representative, except 
that a representative may not withdraw a substantive appeal 
that was personally filed by the appellant without the 
express written consent of the appellant.  38 C.F.R. 
§ 20.204(c).

In the case at hand, prior to the promulgation of a decision 
by the Board, the appellant expressed his desire to withdraw 
his appeal concerning whether there was clear and 
unmistakable error in the April 1957 decision to sever 
service connection for post-traumatic hypertrophic arthritis 
of the right knee.  The withdrawal was presented orally, and 
then was reduced to writing in the transcript of the hearing.  
See Tomlin v. Brown, 5 Vet.App. 355 (1993) (transcript of 
personal hearing satisfies requirement of a "writing").  As 
a result of this withdrawal, no allegations of error of fact 
or law remain before the Board for consideration with respect 
to that issue.  Consequently, the veteran's appeal in this 
regard is dismissed, without prejudice.


II.  Lumbar Spine - Severance of Service Connection

A.  Factual Background

A review of the report of the examination prepared in 
connection with the veteran's entrance into service, in June 
1943, reveals that there were no musculoskeletal defects 
noted at that time.

The earliest record on which the veteran is noted to have 
complained of back pain is dated in November 1943, some five 
months after he entered service.  At that time, it was noted 
that he had an old back injury and a questionable disc 
problem.  An entry dated several days later, however, 
reflects that X-rays of the back were interpreted as 
negative, and that the veteran was considered qualified for 
overseas duty.  Soon thereafter, another entry in the record 
reflects that X-rays were interpreted as showing the presence 
of hypertrophic changes at L1 and L2 (the first and second 
lumbar vertebrae) "due to old injury," and there is a 
notation that describes an injury the veteran sustained in 
April 1943 (prior to service) while playing tennis.  
Subsequently, the veteran was apparently referred to a 
"Disposition Board" that was evidently charged with 
determining the veteran's fitness for combat duty.  An entry 
in the medical records dated November 22, 1943, reflects that 
the veteran was recommended for assignment to non-combat 
duty.  

The recommendation that the veteran not be assigned to combat 
duty was apparently carried out, as subsequent records show 
he served as a clerk, with no overseas duty, for the 
remainder of his time in the military.  The medical records 
do show, however, that he was seen on numerous occasions for 
back complaints during his remaining time in service.  In 
this regard, records dated in February 1944 reflect that the 
veteran was referred to an arthritis clinic, and X-rays at 
that time were interpreted as revealing an enlarged bony 
spur, measuring about 3 cm in length, seen projecting down 
from the infero-right lateral aspect of the body of the first 
lumbar vertebra.  Slight left-sided rotation of the lower 
lumbar bodies was also noted.

In October and November 1944, the veteran apparently 
underwent additional therapy.  In January 1945, more X-rays 
were apparently taken.  These were interpreted as revealing a 
considerable degree of ossification of the ligaments between 
the 1st and 2nd lumbar vertebrae in the right posterior 
portion, and it was considered that this could be the result 
of an injury.  It was also noted that the lumbar spine was 
otherwise negative, and that the lumbosacral and sacroiliac 
joints were normal.  Records dated in August 1945 reflect a 
number of occasions when the veteran was seen for back 
complaints, and, in September 1945, he was apparently 
admitted to a military hospital for a determination as to his 
fitness for continued military duty.  

The records from this hospitalization note the veteran's 
history of a fall while playing tennis prior to service, when 
he wrenched his back, and his subsequent treatment for back 
pain and stiffness, also prior to service.  These records 
also refer to a recurrence of the veteran's radiating low 
back pain, which was accompanied by numbness on occasion.  
Physical examination was apparently negative, however, except 
for pain on pressure over the first lumbar vertebra.  X-rays 
taken the previous month (August 1945) were interpreted as 
revealing a large spur on the lower right lateral margin of 
the first lumbar vertebra, and the veteran was diagnosed, in 
pertinent part, to have 

Arthritis, hypertrophic, post-traumatic, involving 
1st lumbar vertebra ... secondary to injury incurred 
when patient fell on a tennis court in May 1942 
while a civilian, manifested by repeated attacks of 
lumbar pain ... stiffness and characteristic x-ray 
findings of hypertrophic changes.  Incapacitates 
because pain and stiffness of back ... prevents 
performance of military duty.  

At the end of September 1945, the veteran was discharged from 
service, with his records showing that the reason and 
authority for this action was "Certificate of Disability for 
Discharge."  The latter document reflects that the veteran 
had become unfit for duty by virtue of his arthritis, as of 
September 6, 1945.  It was also noted in this document that 
the disability was "considered not to be in line of duty 
because trauma incurred before induction and was not 
aggravated by military service."  Moreover, it was noted 
that the veteran could continue to "progress without any 
specific therapy or recurrent medical supervision," although 
it was also noted that the veteran had a "[s]evere 
impairment to army life, moderate to civilian life."  

In October 1945, the veteran submitted an application for VA 
benefits, describing the injury for which he sought benefits 
as "Arthritis - aggravated by service in Army."  In a 
rating action dated October 15, 1945, the veteran was granted 
service connection for post-traumatic hypertrophic arthritis 
of the lumbar spine (and the right knee) and assigned a 20 
percent disability evaluation.  At that time, no distinction 
was made regarding the extent to which either the knee or 
spine individually caused impairment.  The basis for the 
granting of service connection was not set forth, other than 
that it had been determined these disabilities were incurred 
in or aggravated during the veteran's wartime service.  

Thereafter, the record reflects that the veteran was examined 
for VA purposes in February 1948.  In the report of this 
examination, it was recorded that he reported injuring his 
back while training for combat duty.  At this time, the 
veteran made no mention of the pre-service injury that 
appears to have figured so predominantly in the history of 
his back problems as recorded in his service medical records.  
In any case, following this examination, the veteran was 
diagnosed to have, in pertinent part, post-traumatic 
hypertrophic arthritis of the lumbar spine.  

In addition to the foregoing, the record also shows that, in 
February 1948, the veteran was asked, in a letter from the 
RO, to submit evidence showing where he had been 
hospitalized, and by what doctor, when he was treated for a 
back condition in 1942.  In a letter received from the 
veteran in March 1948, he advised that he had not been 
hospitalized in 1942, but was attended by a physician for a 
back condition during the mid-Summer of 1942.  He identified 
the physician as S.P. Boydjieff.  

Later in March 1948, the veteran underwent another VA 
examination.  X-rays of the lumbar spine, pelvis, and sacrum 
were apparently taken in connection with this examination.  
These were interpreted as revealing an old fracture involving 
the distal end of the sacrum and proximal end of the coccyx, 
which had healed with some deformity.  The lumbar spine, 
including the sacrolumbar joint, showed no bony abnormality.  
In entering his diagnosis on the examination report, the 
examining physician appears to have first noted, "1. 
Arthritis, hypertrophic, post traumatic lumbar spine & rt. 
knee (history)."  Then, apparently after X-rays had been 
taken, he wrote, "This diagnosis is not substantiated by 
roentgenogram."  The entire entry above was then enclosed in 
parentheses, and the examiner then noted, "1. Old Fracture - 
Sacro-coccygeal area. (X-ray)  This is a revised diagnosis 
following roentgenogram."

In an April 1948 rating action, which was apparently based 
upon a review of the February 1948 VA examination report, 
service connection for post-traumatic hypertrophic arthritis 
of the lumbar spine was confirmed.  

Thereafter, the record reflects that in June 1948, the RO 
received a VA Form 8-504 (Certificate of Attending Physician) 
from the individual the veteran identified as having treated 
him in 1942, S. P. Boydjieff.  This person, apparently a 
chiropractor, wrote that he had treated the veteran between 
May 1942 and November 1942, for complaints of pain in the 
lumbo-sacral region extending down the legs, which pain was 
worse in damp weather.  Dr. Boydjieff also indicated that his 
clinical findings consisted of "Sacral iliac distortion."  
In a July 1948 rating action, the RO confirmed and continued 
its prior decisions regarding service connection for the 
veteran's back disability.  Presumably, this was based on a 
review of the additional evidence from Dr. Boydjieff that had 
been received.  

The veteran's status as service connected for posttraumatic 
hypertrophic arthritis remained in effect for approximately 
nine more years.  Then, in March 1957, the RO prepared a 
rating action in which it was proposed to sever service 
connection for hypertrophic arthritis.  In doing so, it was 
observed that no defects were noted on induction examination, 
but that the veteran's medical history revealed that he had 
injured his back while playing tennis in May 1942, which was 
followed by extreme pain which lasted four months.  It was 
also observed that the veteran had subsequently experienced 
repeated attacks of pain in the low back region with some 
radiation into the right leg, and that X-rays of the spine in 
service were observed to have shown a large spur on the first 
lumbar area.  Furthermore, it was noted that superimposed 
trauma or infection in service was not claimed or reported, 
and the results of the VA examinations in 1948 were also 
observed.  Citing the pre-service trauma to the lumbar spine, 
and the diagnosis of hypertrophic arthritis shortly after the 
veteran's entry into service, it was determined that service 
incurrence of hypertrophic arthritis had been rebutted.  
Furthermore, it was noted that, in the absence of injury or 
infection during service, aggravation of the pre-existing 
disorder was not established.  In view of this, the RO 
concluded that the rating of October 1945 had involved clear 
and unmistakable error in granting service connection for 
post-traumatic hypertrophic arthritis.  

Thereafter, it appears that the veteran's claims folder was 
transferred to Washington, DC, for a review of the proposed 
actions by the VA Chief Benefits Director.  In a September 
1957 letter to the RO, the Chief Benefits Director expressed 
concurrence with the decision to sever service connection.  

In September 1957, the veteran was informed of the proposal 
to sever service connection for his arthritis condition, as 
well as the reasons therefor, and was given 60 days in which 
to present evidence to show why that action should not be 
taken.  The record reflects that the veteran did not respond 
to this letter, and, in a November 1957 rating action, the RO 
entered its conclusion that the rating of October 1945, and 
subsequent confirmatory ratings, had involved clear and 
unmistakable error in granting service connection for post-
traumatic hypertrophic arthritis, and severed service 
connection.  The veteran was advised of this action in a 
letter addressed to him later that month.  He did not appeal 
that action, and it became final. 

At his hearing before the undersigned in September 1999, the 
veteran testified that he never injured his back while 
playing tennis, or while otherwise engaged in any sport prior 
to service.  Rather, he contended that he first injured his 
back during service when he was thrown to the ground during 
hand-to-hand combat training.  After this injury, the veteran 
recalled, however, that he had returned to full duty.  
Thereafter, it was his recollection that, while lining up to 
board the troop ship to take him and the other members of his 
unit to the European Theater of Operations, he was 
inexplicably removed from this line, and thereafter assigned 
clerical work.  

The veteran recalled that, during that time, he had also 
participated in other training, including the use of a rifle, 
and that his duty was not officially limited in any way.  At 
the same time, however, he said his back continued to cause 
him discomfort, but he did not complain much, since he was in 
a position to observe those who had been wounded in battle 
and evacuated to the United States.  Because these soldiers 
seemed to have it so much worse, he did not want to complain 
about his own discomfort.  The veteran remained serving in 
his capacity as a clerk for the remainder of the war, and 
remembered that, when he was discharged from the service, he 
was considered 20 percent disabled due to his back. 

Based upon the foregoing, the veteran, through his 
representative, contended as follows:  

And my argument - my contention is that - that on 
behalf of [the veteran] is that his reduction in 
20 percent in fact should be 100 percent 
disabling.  Looking at the way he is now with his 
posture, the need for a cane, the curvature of the 
spine all of this attributed to this injury and 
the arthritic condition that developed.  If 
anything, [the veteran] should have been 
discharged immediately in 1943 for preexisting 
condition.  This was not done.  It was not done.  
It was not done until 1945 almost two years later, 
better than two years later.  And I just think 
that the benefit of the doubt here, unless 
somebody can show us that the injury occurred 
prior to service existed, fine.  However, if 
that's the case then why did they take him in the 
service in the first place.  If that's the case 
why was [the veteran] not discharged in 1943 once 
that condition existed.  If that's the case why 
did they continue in training and where is there a 
profile restricting him from any training 
whatsoever?  I find nothing.  That is our 
argument.  (Transcript at page 12.)  

Further on, the veteran's representative stated as follows:  

We are saying emphatically without any reservation 
whatsoever, [the veteran] at the time a young 
strong able-bodied American volunteering to go off 
- well, he didn't volunteer but he certainly was 
in a type of unit that meant pretty strenuous 
training.  To go ahead and do what he was told to 
do and he did it and he trained even under duress 
of pain and was ready to go to Europe to fight 
wearing a combat uniform, wearing a field pack, 
carrying a rifle, ready to board ship says to me 
that he was okay.  And if so, that anything that 
has transpired regarding this man's back is 
service connected and should be reinstated, should 
be considered.  If I could do it, I'd get him 
reinstated all the way back to 1957.  I know 
that's not gonna happen.  I don't think.  But I 
think that-again, I don't know where the medical 
assessment evaluation came from whether it was 
fabricated, whether somebody put something in his 
record that didn't belong to him, who knows?

We stand on the fact that the injury is service 
connected, occurred in the military, did not come 
- there were no prior injuries going into the 
service of any kind whatsoever and that the 
Department of Veterans Affairs should, reinstate 
[the veteran] as a service-connected disabled 
veteran I will say at the 100 percent rate with 
individual unemployability.  (Transcript at page 
22.)    


B.  Applicable Legal Criteria

As an initial matter, we note that the regulatory provisions 
extant in 1945, with respect to establishing service 
connection for a particular disability, were essentially the 
same as they are today.  Compare R&PR 1077(B), VA Inst 1 to 
Sec 9(a) & (b) of PL 78-144; Par 2 of VA Inst 1 to Sec 9(a) & 
(b) of PL 78-144; Par 3(b) of VA Inst 1 to Sec 9(a) & (b) of 
PL 78-144 and Par 3(b) of VA Inst 1 to Sec 9 (a) & (b) of PL 
78-144, with 38 C.F.R. §§ 3.303(a), (c), 3.304(b), 3.306(a), 
(b) (1999).  That is to say that, in order to establish 
service connection for a particular disability, there must be 
evidence that establishes that such disability either began 
in or was aggravated by service.  Moreover, claimants, both 
in 1945 and today, are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to disorders noted at entrance into service, unless 
clear and unmistakable evidence demonstrates that the injury 
or disease in question existed prior thereto.

At the same time, however, it has long been acknowledged, in 
the above regulations, that there are medical principles so 
universally recognized as to constitute fact and, when in 
accordance with these principles the existence of a 
disability prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service, the conclusion must 
be that they preexisted service.  Nevertheless, if evidence 
is submitted sufficient to demonstrate that a veteran's 
disorder preexisted service and underwent an increase in 
severity during service, it is presumed that the disorder was 
aggravated by service, unless clear and unmistakable evidence 
is presented which rebuts that presumption.

Although the Board is not now adjudicating the claim of 
service connection on the merits, due to the posture of this 
appeal as a CUE challenge to a previous severance of service 
connection, we do note that, with regard to aggravation, a 
veteran is entitled, under the law as it existed then and 
now, to a presumption of aggravation of a pre-existing 
condition if it underwent an increase in severity during 
service.  See 38 U.S.C.A. § 1153; Paulson v. Brown, 7 
Vet.App. 466, 468 (1995).  The United States Court of Appeals 
for Veterans Claims has consistently stated that "temporary 
or intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet.App. 453, 458 (1999), citing Hunt v. Derwinski, 1 
Vet.App. 292, 297 (1991)

As to the current criteria that must be met in order to 
revise a prior final decision, based upon error in that 
decision, 38 C.F.R. § 3.105(a) (1999) sets forth that 
previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior 
determination.  The criteria are:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based upon the record and law that existed a 
the time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet.App. 310 (1992).  

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error. . . . 

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, 
if true, would be CUE on its face, persuasive 
reasons must be given as to why the result 
would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions 
are collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

(Emphasis in original.)  See also Grover v. West, 12 Vet.App. 
109, 111-112 (1999); Daniels v. Gober, 10 Vet.App. 474, 478 
(1997).

C.  Legal Analysis

Pursuant to regulations as in effect in 1957, once service 
connection was granted for a particular disability, it could 
be severed only upon a showing by VA that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards were 
met.  As to these procedural requirements, it was necessary 
that the proposal to sever service connection be based upon a 
review of "all the accumulated evidence," and that the 
veteran be given immediate notification in writing of the 
contemplated action and the detailed reasons therefor.  The 
veteran was then to be given a reasonable period, not to 
exceed 60 days from the date on which such notice was mailed, 
for the presentation of additional evidence pertinent to the 
question.  See VA Regulation 1009(A), (D), as in effect in 
1957.  

The present case, however, is not a review of a timely 
appealed severance of service connection.  The severance 
action now being contested by the appellant took place in 
1957, and was not appealed at that time.  Since the RO's 1957 
decision was final, in order to prevail in this case, the 
veteran must show that the 1957 determination of CUE in the 
1945 and subsequent confirmatory rating decisions was, 
itself, the product of CUE.  Although VA obviously had a very 
high burden to meet in its 1957 rating decision, the veteran 
now bears the same high burden of establishing CUE in that RO 
decision.  See Daniels, supra, 10 Vet.App. at 479.  

Here, the veteran has not made any contention that the RO 
failed to satisfy the procedural safeguards which were in 
place in 1957, when service connection for lumbar arthritis 
was severed.  The Board has, nevertheless, carefully reviewed 
the procedures followed by the RO, and we note the rating 
action at issue reflects that all the evidence of record was 
considered at that time.  Similarly, the evidence shows that 
the veteran was notified of the proposed action in writing, 
and final action was not taken until 60 days after he was so 
notified.  Thus, VA complied with the procedural safeguards 
set out in VAR 1009(D), as in effect in 1957. 

Regarding the specific contentions the veteran has raised, it 
is not entirely clear how they actually relate to the CUE 
claim we must consider.  It would appear that the veteran is 
arguing he did not have any back injury prior to service, and 
that, therefore, any reference to back problems in service 
must have indicated onset in service.  In the alternative, 
however, it appears to have been argued that, if the veteran 
did have a back disability that pre-existed service, that 
condition was aggravated by service.  In either case, it is 
apparently being maintained that service connection for a low 
back disability was properly established in 1945, and that it 
was erroneous to have severed service connection in 1957.  

It is difficult to discern from the foregoing, what exactly 
is being claimed as the specific error that occurred in the 
1957 decision here at issue.  It would appear, rather, that 
the veteran is simply saying that the facts documented by the 
his service medical records are persuasive enough to convince 
any adjudicator that service connection is warranted.  In the 
Board's view, however, these contentions do not provide a 
valid basis for a CUE claim, since they do not allege that 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.

Rather, the veteran's argument would require the Board to 
reevaluate the evidence considered in 1957, and to decide 
whether it provided a basis for the decision rendered at that 
time.  As the Court has held, however, "simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  Fugo, 6 Vet.App. at 44.  See 
also the Court's holding in Daniels, supra, wherein the 
veteran had argued that a 1957 decision to sever service 
connection, which had been established in 1943, was erroneous 
because there was no substantial basis for the finding, in 
1957, that the veteran's psychosis had existed prior to 
service and was not aggravated by service.  The Court held 
that such an argument would require the Court to reevaluate 
the evidence considered in 1957, to decide if it provided a 
"substantial basis" for the decision, and that this did not 
meet the standard of a CUE claim.

Furthermore, even if we were to review those facts known at 
the time of the 1957 decision, we would be compelled to 
observe that every reference in the service medical records 
addressing the time of onset of the veteran's back disability 
appears to uniformly reflect that it was considered to have 
pre-existed service.  Similarly, the conclusion set forth on 
the Certificate of Disability for Discharge, regarding the 
question of whether the condition was aggravated by service, 
was that it was not.  

We also observe that the veteran has apparently chosen to 
ignore the post-service medical records here, namely the VA 
examination report prepared in 1948, which failed to show the 
presence of the disability for which service connection had 
been granted.  Although he did not so state, the veteran may 
be implying that it was error for the RO, in its 1957 
decision, to have considered any evidence that post-dated the 
1945 rating action which initially established service 
connection.  The Court has held, however, that a 
determination to sever service connection is not so limited.  
Indeed, to do so what put the VA in the impossible situation 
of being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record.  See Daniels, supra at 480; Venturella v. Gober 10 
Vet.App. 340 (1997).

Thus, it cannot be considered erroneous for the RO, in 1957, 
to have considered the post-service medical evidence, in 
determining whether it was proper to sever service 
connection.  We also cannot help but observe that, while 
obviously not considered in 1957, and therefore, not in any 
way relied upon in making our decision here, the most recent 
medical evidence the veteran has provided regarding his back 
disability also fails to show the presence of lumbar spine 
arthritis.  Rather, this evidence, a statement from the 
veteran's private physician received in 1996, reflects that 
the veteran has herniated lumbar discs and spinal stenosis.  
In any event, as indicated above, there is ample evidence to 
rebut the veteran's contention that the facts in this case 
are so persuasive as to require any adjudicator to conclude 
that service connection was, or is, warranted. 

In view of the foregoing, the Board finds that the veteran 
has not alleged CUE with the degree of specificity required 
under the law and judicial precedent.  With all due respect 
for the sincerity of his convictions, his arguments simply 
amount to a request to reevaluate and reweigh the evidence 
found in his service medical records.  Since such a claim 
does not rise to the stringent level required for a CUE 
claim, the veteran's appeal to revise the November 1957 
decision which had severed service connection for arthritis 
of the lumbar spine must be denied.  


ORDER

The veteran's appeal as to his claim that there was clear and 
unmistakable error in the RO's rating decision of November 
1957, effecting the severance of service connection for post-
traumatic hypertrophic arthritis of the right knee, is 
dismissed.  

The veteran's appeal as to his claim that there was clear and 
unmistakable error in the RO's rating decision of November 
1957, effecting the severance of service connection for post-
traumatic hypertrophic arthritis of the lumbar spine, is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 
- 17 -


- 1 -


